Citation Nr: 1308332	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  08-03 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to October 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for PTSD.

The Veteran provided testimony before a decision review officer at the RO in April 2008; and before the undersigned at the RO in February 2010.  A transcript of each hearing is of record.  

In March 2010 and August 2011 the Board remanded the claim for additional development.  

Here, the Board notes that the Veteran has claimed entitlement to service connection for a psychiatric disability, to include PTSD. In this regard, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has characterized the claim as shown above.

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claim based upon all relevant evidence.  


FINDINGS OF FACT

1.  The Veteran does not have current PTSD or a psychosis.

2.  A current acquired psychiatric disability is not the result of a disease or injury in active service.  


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred or aggravated in active service and a psychosis may not be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.384 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a) (West 2002), C.F.R. § 3.159(b)(1) (2012).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A letter dated in February 2007 provided all of the VCAA required notice.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran has established his veteran status.  The February 2007, letter notified the Veteran of the evidence and information necessary to substantiate his claim and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence, and of how ratings and effective dates are assigned.  

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the issues were identified.  There was a discussion of possible evidence that could substantiate the claims.  Questioning at the hearing resulted in the Board's remands and efforts to obtain an expert medical opinion, and efforts to obtain additional records.  The Bryant requirements were thereby complied with.

The Board has a duty to insure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board's March 2010 remand was for efforts to obtain records of treatment reportedly provided by Dr. Reddi, obtain stressor verification, and provide the Veteran an examination.  The agency of original jurisdiction (AOJ) to provide authorization to obtain Dr. Reddi's treatment record, but the Veteran did not respond.  VA is only obligated to obtain records for which the Veteran provides necessary authorization.  38 C.F.R. § 3.159(c)(1)(ii) (2012).  

The AOJ did not undertake additional efforts to verify the Veteran's stressors.  As discussed below, the weight of the evidence is against a finding that the Veteran has current PTSD, and amendments to regulations governing the award of service connection for PTSD have abolished the requirement that there be credible supporting evidence of stressors related to fear of hostile military action.  The Veteran has claimed that he has PTSD related to just such stressors.  Hence further efforts to verify the claimed stressors would not serve to substantiate his claim, and the failure to undertake this development did not result in prejudice to the Veteran.

The Veteran was afforded a VA examination in September 2010.  The Board sought clarification of the opinion via its August 2011.  The examiner provided an addendum in November 2011, which responded to some, but not all of the Board's concerns.  In September 2012, the Board sought to insure compliance with its remand instructions by obtaining an expert opinion through the Veterans Health Administration (VHA).  This opinion was provided in October 2012 and was in accordance with the Board's opinion request.  The VA psychiatrist took into account the entire record, including the Veteran's reports of continuity of symptomatology, and provided conclusions that were supported by reasons consistent with the record.

During the pendency of this appeal new regulations have been implemented with regard to stressor determinations for PTSD.  Per the new regulations, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843-39852 (July 13, 2010).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843-39852 (July 13, 2010).  

In this case, the Veteran reported that on three occasions, the base where he was stationed was attacked with mortars.  During the Board hearing, he stated that the attacks occurred in February and March 1970 at Chu Lai and he reported that one service member was killed in the first attack in early February 1970.  Service personnel records show that the Veteran was assigned to the 596th Maintenance Company and the Veteran stated during the Board hearing that he was assigned to the Americale Division.  

The regulation was discussed in the Board's August 2011 remand, and the Veteran had the opportunity to submit additional argument and evidence thereafter.  Hence, the absence of AOJ notice of the regulatory change was not prejudicial.

In addition to the foregoing, the Board observes that the Veteran's service records, and VA and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been provided with a VA examination and an independent medical expert opinion in connection with his claim.  Finally, he was afforded an opportunity to testify before a decision review officer at the RO in April 2008 and before the undersigned at the RO in February 2010.  There is no indication in the record that any available and relevant evidence remains outstanding.  

Since there is no indication that any notice or assistance that would be reasonably likely to substantiate the claim, the Board will proceed with the adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

Service connection may also be granted for listed chronic diseases, such as a psychosis, when the disease is manifested to a compensable degree within one year of separation from service or if demonstrated in service and at any time thereafter.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for a chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, No. 2011-7184 (Fed. Cir. Feb. 21, 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  See also McLain v. Nicholson, 21Vet. App. 319, 321 (2007) (the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Service connection for PTSD requires (i) medical evidence establishing a diagnosis of the condition, (ii) credible supporting evidence that the claimed in-service stressor occurred, and (iii) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. § 3.304(f).    

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" as established by official records, including recognized military combat citations, or other supportive evidence.  If the VA determines that the Veteran engaged in combat with the enemy and the alleged stressor is combat-related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA determines that the Veteran did not engage in combat with the enemy or that the Veteran engaged in combat with the enemy, but the alleged stressor is not combat-related, the Veteran's lay testimony, by itself, is insufficient to establish the occurrence of the alleged stressor. Instead, the record must contain credible supporting evidence that corroborates the Veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 142 (1993).

For claims pending on or after July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.
38 C.F.R. § 3.304(f)(3).

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The medical evidence in this case consists of service records, outpatient treatment records, a VA examination dated in September 2010, an additional VA opinion dated in August 2011, and an independent medical expert opinion dated in October 2012.

In this case, the Veteran has been diagnosed as having PTSD at the VA medical center and by his private physician Dr. R.  These records, however, do not include a discussion of stressors supporting the diagnoses or of how the Veteran met each of the criteria for that diagnosis.  

In addition, the Board notes that the Veteran's medical records contain diagnoses of schizoaffective disorder and depression.  VA treatment records show that he reported the onset of psychiatric symptoms in service.  

Schizoaffective disorder is recognized as a psychosis, and is therefore, subject to presumptive service connection and the provisions of 38 C.F.R. § 3.303(b).  38 C.F.R. § 3.384(e).  

In order to determine whether the Veteran has a psychiatric disorder, including PTSD that had its onset in service, the Veteran was afforded a VA examination in September 2010.  While the VA examiner explained how the DSM IV criteria for PTSD had not been demonstrated, the opinion that currently diagnosed depressive disorder was not etiologically related to service was not supported by a rationale.  Furthermore, the examiner did not appear to consider the Veteran's reports that his symptoms began in service and have continue since.  

Based on the foregoing, the Board in August 2011 found that the matter should be remanded for additional development.  In this regard, the Board noted that the United States Court of Appeals for Veterans Claims (Court) has held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).  

The Veteran was then afforded an additional VA opinion dated in August 2011.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the report.  The examiner stated that he had no changes to the diagnoses and opinion in his previous September 2010 report.  The examiner stated that he did consider the Veteran's lay statements in formulating his opinions, as well as evidence of record, the results of his interview with the Veteran, and psychological testing.  

The examiner stated that the Veteran's personality disorder accounts for much of his functional impairment.  He also indicated that the Veteran's depressive disorder appeared to have emerged slowly over time (atypical depression, not meeting the full diagnostic criteria for major depressive disorder).  There was no record of treatment or complaint of depressive symptoms in service and the examiner noted that the first report of mental health problems occurred after the Veteran put in a claim for compensation for such symptoms.  The examiner stated that this suggested later onset of depression.  In addition, the examiner noted that, while the Veteran may have previously reported that he experienced depressed mood since Vietnam, there was no written record of this symptom in service or shortly thereafter.  

In this regard, the examiner noted that a simple report of depressed mood was insufficient to verify that a diagnosis existed in the past.  The examiner concluded by finding that the evidence pointed in the direction of later onset for depression and that it was less likely as not that the Veteran's depression related directly to military service or had onset during military service.

Finally, the Veteran was provided with an independent medical expert opinion regarding his claim, dated in October 2012.  The examiner indicated that the Veteran's claims file had been thoroughly reviewed in connection with the examination and report.  This notation was followed by an extensive recitation of the Veteran psychiatric history and medical records pertaining thereto.  The Veteran's service treatment records were noted to contain no reference to psychiatric symptoms or disability.  

Previous post-service diagnoses of PTSD and schizoaffective disorder were noted, as well as a review of the medical records, testimony, and statements submitted by the Veteran in connection with his claim.  After this extensive review, the examiner answered four questions:  (i) is it as likely as not that the Veteran meets the criteria for a diagnosis of PTSD under DSM IV, (ii) has the Veteran met the criteria for a diagnosis of depressive disorder or schizoaffective disorder at any time since 2006, (iii) is it at least as likely as not that any diagnosed depressive disorder or schizoaffective disorder diagnosed since 2006 began during active service or is the result of stressors in service, and (iv) assuming that the Veteran experienced depression ever since his service in Vietnam, did the current depressive disorder have its onset in service.  

With respect to the first question, the medical expert found that, according to the criteria, the Veteran did not meet the criteria for PTSD and that examination findings did not support a diagnosis of PTSD under the DSM-IV. With respect to the second question, the examiner found that the Veteran did not have symptoms of severe mental illness such as schizoaffective disorder and that the Veteran had not met the criteria for schizoaffective disorder at any time since 2006.  

The examiner did find that the Veteran met the criteria for mild depression since 2006, but also found that it was not at least as likely as not that depression began during service or as the result of stressor in service.  Finally, in answer to the fourth question, the examiner found that depression was an illness that fluctuated over time, and that chronic depression was linked to employment difficulties, which the Veteran was not noted to have.  The Veteran was noted to not have constant depression.  The examiner stated that it was less likely than not that the current symptoms had their onset in service.  He reasoned that a 30 year history of depression was not consistent with the Veteran's demonstrated high level of functioning.

Based on the foregoing, the Board finds that entitlement to service connection for an acquired psychiatric disorder, to include PTSD, schizoaffective disorder, and depression is not warranted in this case.  In this case, the VA examiner and VHA medical expert both found, after reviewing the Veteran's claims file and examining the Veteran and his medical history, that the Veteran did not meet the criteria for a diagnosis of PTSD or schizoaffective disorder at any time during the current appeal period.  And as noted above, the existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

In addition, while the Veteran was noted to currently have mild depression, both the VA examiner and the VHA medical expert found that such depression did not have its onset in service, or as a result of stressor in service.  

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  

In this case, the Board acknowledges that the Veteran was diagnosed with PTSD and schizoaffective disorder by some treatment providers.  However, the findings of schizoaffective disorder have not been confirmed during the current appeal period, and those diagnosing PTSD, have not provided reasons in support of the diagnosis.  The VA examiner and independent medical expert did provide an explanation as to the criteria that were not met for the diagnosis of PTSD, and why a current diagnosis of schizoaffective disorder was not warranted.  These opinions are the most probative, based as they were on examinations of the Veteran and thorough reviews of his claims file.  

In addition, the Board notes that the Veteran has contended on his own behalf that his claimed psychiatric disabilities are related to stressors he experienced in service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts that the lay witness observed and is within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The VHA expert has provided reasons for finding the Veteran's reports of depression since service to lack credibility, even assuming arguendo that such reports could serve to show a nexus to service.  Cf. Walker.  As the examiner pointed out continuity was not reported until after the Veteran filed his claim, decades after service and the report is not consistent with the Veteran's reported level of post-service functioning.  Accordingly, the Board finds the report of continuity of symptomatology to lack credibility.  There is no other evidence linking the current psychiatric disability to service.  As such, the weight of the evidence is against the claim.  Because the preponderance of the evidence is against the claim, the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disability, to include PTSD, is denied. 





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


